Appeal by the defendant from a judgment of the Supreme *671Court, Queens County (Dunlop, J.), rendered March 16, 2004, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s current contention that a juror was incompetent, unable to perceive information accurately, and unfit to serve, is unpreserved for appellate review (see People v Gray, 86 NY2d 10, 19 [1995]). The defendant failed to alert the trial court to his specific claims (see People v Gray, supra at 19; People v Wall, 248 AD2d 650 [1998]; People v Maldonado, 237 AD2d 463 [1997]), and the trial court made no specific or express findings concerning those claims (see CPL 470.05 [2]; cf. People v Edwards, 95 NY2d 486, 491 [2000]; People v Parson, 282 AD2d 477, 478 [2001]). In any event, there is no evidence in the record that the juror demonstrated incompetency or incapacity that called into question his ability to serve as a juror (see generally People v Guzman, 76 NY2d 1, 5 [1990]; People v Pagan, 191 AD2d 651 [1993]; cf. People v Leader, 285 AD2d 823, 824 [2001]), and render an impartial verdict (People v Rodriguez, 100 NY2d 30, 34-36 [2003]), or that a substantial right of the defendant was prejudiced (see CPL 330.30 [2]; People v Rodriguez, supra at 34-36; People v Ceresoli, 88 NY2d 925, 926 [1996]; People v Irizarry, 83 NY2d 557, 561 [1994]; People v Clark, 81 NY2d 913, 914-915 [1993]). Schmidt, J.P., Santucci, Luciano and Covello, JJ, concur.